Citation Nr: 1412260	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1956 to February 1959 and November 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The video conference hearing transcript is located on Virtual VA.  

After the hearing, the Veteran submitted additional evidence for association with the claims file.  The Veteran waived RO review of this evidence and therefore the Board may proceed with adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that any right knee disorder is related to the Veteran's military service.  


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated inservice, and arthritis of the right knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in January 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's right knee disability.  

Merits of the Claims

The Veteran claims entitlement to service connection for a right knee disability, to include a strain with mild traumatic effusion.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for a right knee disability have not been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3)  or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran's service treatment records show that he fell 10 to 15 feet down a telephone pole in June 1956.  X-ray study revealed no abnormality.  He was diagnosed with a right knee strain with mild traumatic effusion, provided physical therapy, and placed on light duty.   

At physical examinations in January 1959, November 1960, April 1962, and September 1963 the Veteran denied ever having a history of a trick or locked knee, as well as having swollen or painful joints.  Physical examination on each occasion revealed that the appellant's lower extremities were clinically evaluated as normal.

At the January 2012 VA examination, the examiner noted the Veteran's 1956 diagnosis of knee strain.  At the examination, the Veteran complained of occasional swelling in the back of the knee, pain, popping and burning sensation.  The Veteran noted he had two episodes of swelling since discharge from service, in 1964 or 1965.  He denied treatment of his knee since then, though he reported using a brace, muscle rub and elevation when it bothers him.  The examiner did not confirm any diagnosis and stated that the Veteran had a normal examination and normal x-ray for a 72 year-old male.  The examiner gave stated the claimed condition was less likely than not related to service because the Veteran's in-service knee injury resolved.  The examiner stated that after the Veteran's initial injury, he had no more complaints regarding his knee in service and no treatment or evaluation since discharge.  

The Veteran gave several statements regarding his right knee.  In his April 2012 VA-9 Form, the Veteran stated that the January 2012 Statement of the Case was based on incomplete information because both his knees were treated in service.  The service treatment records only show injury and treatment of the right knee.  Furthermore, the Veteran's representative confirmed at the May 2013 video conference hearing that the issue on appeal was a right knee disability.  In another April 2012 statement, the Veteran stated he was made to "duck walk" as part of his physical therapy.  He stated this mode of therapy was later discontinued as it was discovered to damage the knees.  The Veteran added that his knee swelled up in 1964 but returned to normal size without treatment.  It reportedly swelled again in 1965, when it was drained by the family doctor.  At that point, the Veteran purchased an over-the-counter knee brace, which he reportedly wore occasionally.  

In another April 2012 letter, the Veteran stated he had checked the box indicating he had a trick knee on his report of medical history in his January 1959 discharge evaluation.  This document is in the claims file.  Despite this, his clinical evaluation given the same day did not reveal any disability.  He stated that he was told to not to mark that, as it would prevent reenlistment.  Significantly, however, as noted above, in November 1960, April 1962 and September 1963 the Veteran denied any history of a trick or locked knee, and any history of swollen or painful joints.  Moreover, it bears repeating that physical examinations on all of these occasions revealed normal lower extremities. 

At the May 2013 hearing, the Veteran and his spouse testified to evidence similar to that which is described above and added that the appellant could not climb up to their attic or stairs due to his stiff knees and that he used a pad when he needed to kneel.  

The Veteran is competent to testify to his symptoms such as pain, weakness and stiffness because he has personally experienced them.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board acknowledges that his symptoms may be evidence of a current disability.  As a lay person, the Veteran, however, is not competent to provide a medical opinion addressing the etiology of any current knee disorder because he lacks the medical training and expertise to provide a medical opinion addressing any connection between an in-service fall and any current knee disorder, some 55 years later.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As there is no evidence of treatment for arthritis of the right knee between 1965 and the 2012 VA examination, over 45 years, there is also no evidence of a chronic disability.  Walker.

While there is evidence of an in-service injury and current symptoms, there is no evidence of a nexus between that injury and any current right knee disorder.  The Veteran does not have the medical knowledge to provide a nexus and the VA examiner stated that the injury likely resolved itself in service and that the appellant's knee and x-rays looked normal for a man of the Veteran's age.  For those reasons, the examiner opined that any right knee disorder was less likely than not related to the Veteran's service.  There is no competent evidence to the contrary.  Therefore, the Board cannot grant service connection for a right knee disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  Here, there is no evidence to support nexus between the Veteran's in-service injury and any current right knee symptoms.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to service connection for a right knee disability is denied.  


ORDER

Entitlement to service connection for a right knee disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


